939 N.E.2d 500 (2010)
Steven ROSENZWEIG et al., etc., respondents,
v.
Cynthia R. HEBDA, petitioner.
No. 109823.
Supreme Court of Illinois.
November 24, 2010.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Rosenzweig v. Hebda, case No. 1-10-0027 (01/19/10). The appellate court is directed to reconsider its decision in light of Hossfeld v. Illinois State Board of Elections, 238 Ill.2d 418, 345 Ill.Dec. 525, 939 *501 N.E.2d 368 (2010), and provide a written opinion in support of its judgment.